Title: To Thomas Jefferson from Bernard Peyton, 24 October 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
24 Octob. 1822
I am favor’d with yours covering a set of notes for the renewal of yours all the rural Banks, which shall be attended to.I have recd 93 Barrels your flour from shadwell Mills this season, not one Barrel of which have I yet been able to dispose of, owing to the entire absence of demand for the article—I will however embrace the earliest favorable opportunity of effecting sale the whole, of which you shall be advised; the present nominal price is $6—Wheat 120 @ 125¢, scarce & in demand—Corn $3½  —The dft: to Sims of $300, of which you advise, shall be paid at maturity—all those heretofore spoken of, have been presented & paid.With great respect & regard Dr Sir Yours very TrulyB. PeytonJudge Green has examined “The Press Copy,” & pronounces it utterly impossible for you to have recd the money for the bill on Grand Ho, from the face of the a/c, I would gladly write an explanation of it, for the Enquirer, if he could lay his hands on the charges preferred by “the Native of Virginia,” on the subject, in his Pamphlet, which is not to be had here: have you it?—B. P.